Citation Nr: 1144303	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1997. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


FINDINGS OF FACT

1.  A November 1998 rating decision denied the Veteran's claim of entitlement to service connection for a left knee injury.  The Veteran was notified of this decision but did not appeal. 

2.  Evidence associated with the claims file since the November 1998 rating decision was previously not of record and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disorder. 

3.  Degenerative joint disease of the patellofemoral joint of the left knee is related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder, therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Degenerative joint disease of the patellofemoral joint of the left knee was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development laws and regulations have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a left knee disorder as the Board is taking action favorable to the Veteran by reopening the claim and granting service connection for a left knee disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

New and Material Evidence

A rating decision in November 1998 denied the Veteran's claim of entitlement to service connection for a left knee injury on the basis that there was no current permanent residual or chronic left knee disability found.  The relevant evidence of record at the time of the November 1998 rating decision consisted of the Veteran's service treatment records, a September 1998 radiology report of the Veteran's left knee, and the report of a September 1998 VA examination.  The Veteran did not file a notice of disagreement within one year after the November 1998 rating decision.  Therefore, the November 1998 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Although the RO determined in a June 2008 statement of the case that new and material evidence was presented to reopen the claim of entitlement to service connection for a left knee disorder, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding that reopening is unlawful when new and material evidence has not been submitted).  

The rating decision in November 1998 denied the Veteran's claim of entitlement to service connection for a left knee injury on the basis that there was no current permanent residual or chronic left knee disability found.  The relevant evidence of record at the time of the November 1998 rating decision consisted of the Veteran's service treatment records, a September 1998 radiology report of the Veteran's left knee, and the report of a September 1998 VA examination.  Although the Veteran's service treatment records showed complaints of and treatment for a left knee disorder, the September 1998 radiology report taken over a year after the Veteran's separation from service revealed no evidence of a fracture, dislocation, or other bone or joint abnormality.  

In January 2007, a claim to reopen the issue of entitlement to service connection for a left knee disorder was received.  The relevant evidence of record received since the November 1998 rating decision includes records of a June 2007 diagnostic arthroscopy and partial lateral meniscectomy; records of a March 2008 private left total knee replacement arthroplasty; private physician opinions dated in October 2007, November 2007, and January 2009; and the report of a June 2009 VA joints examination.  These records are "new" in that they were not of record at the time of the November 1998 decision.  

Moreover, the June 2007 records of diagnostic arthroscopy and partial lateral meniscectomy, the March 2008 records of a private left total knee replacement arthroplasty, and the report of the June 2009 VA joints examination show that the Veteran had a torn left medial meniscus and degenerative arthritis of the left knee.  Accordingly, these records provide evidence that the Veteran has a left knee disability.  In addition, the correspondence submitted by the Veteran's private examiners in October 2007, November 2007, and January 2009 opined that the Veteran's current left knee disorder is related to his 28-year period of active duty military service.  Accordingly, the new evidence relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  As the evidence fulfilling these elements has now been added to the claims file, the case must be reopened.  See Molloy v. Brown, 9 Vet. App. 513   (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran's service treatment records reveal that he complained of experiencing left knee pain for eight months in September 1989.  He indicated at the time that he had never sought treatment for the knee pain, but that it was beginning to bother him more.  Upon examination, there were no abrasions, swelling, inflammation, or deformities noted.  However, there was slight tenderness upon palpation, as well as slightly decreased reflexes.  Range of motion appeared normal, and the examiner rendered a diagnosis of left knee pain due to possible chondromalacia patellae.  

The Veteran was seen for a follow-up on October 6, 1987, at which time he indicated that he first noted giving way in his left knee while doing leg presses.  The Veteran did not endorse a history of effusion or locking.  The Veteran indicated that he experienced occasional giving way in the left knee while climbing stairs and increasing difficulty with "cutting" sports.  Examination revealed medial joint line tenderness, positive Lachman testing, and positive anterior drawer testing of one centimeter.  X-rays revealed no fractures.  The examiner suggested a diagnosis of internal derangement of the knee and referred the Veteran to rehabilitation.  

The Veteran was referred to physical therapy later that day, at which time anterior cruciate ligament laxity was noted.  Provisional diagnoses of internal derangement of the left knee and anterior cruciate ligament tear were rendered.  The physical therapist also noted the possibility of patellar femoral syndrome secondary to improper use of a weight machine.  

A physical therapy progress note dated on October 29, 1987, showed diagnoses of status post left knee anterior cruciate ligament deficiency and patellar femoral syndrome.  A physical therapy progress note dated on December 1, 1987, indicated the presence of laxity and crepitus, and the Veteran was diagnosed with chondromalacia patellae of the left knee.  A December 17, 1987 physical therapy progress note diagnosed patellar femoral syndrome, while a January 7, 1988, progress note found the presence of crepitus at 45 degrees and at the last 10 degrees.  Lachman testing was also positive in January 1988, and the examiner diagnosed the disorder as patellar femoral pain syndrome and anterior cruciate ligament deficiency.  A January 26, 1988, physical therapy note found the presence of crepitus and indicated positive Lachman testing, although there was no tenderness to palpation in the knee joint.  The assessment was anterior cruciate ligament laxity and chondromalacia patellae, and the Veteran was cleared to return to full activity.  

The Veteran's February 1997 Report of Medical Examination upon retirement indicated that his musculoskeletal system and lower extremities were within normal limits.  

After separation from military service, the Veteran filed for entitlement to service connection for a left knee injury in August 1998.  A September 1998 VA radiology report revealed no evidence of a fracture, dislocation, or other bone or joint abnormality.  At the VA clinical examination, the Veteran recalled having left knee pain in approximately 1986.  He reported current flare-ups occurring approximately six times per year, precipitated by prolonged standing and walking up steps, which was alleviated by sitting or stretching.  He did not have a history of dislocation, subluxation, or arthritis.  Upon examination, there was no pain, weakness, instability, tenderness, redness, heat, or swelling in the left knee joint.  

A June 2007 private treatment note from T.J.W., D.O., indicated that the Veteran injured his left knee on May 31, 2007, after he slipped while bowling and began to hop on his left leg, causing a popping sensation and radiation of pain in his left knee.  The diagnoses were multiple loose bodies of the left knee, grade IV chondromalacia of the medial femoral condyle, and a torn lateral meniscus.  In June 2007, the Veteran underwent a diagnostic arthroscopy with removal of the multiple loose bodies, chondroplasty of the medial femoral condyle, and a partial lateral meniscectomy.  

In correspondence dated in October 2007, D.K.B., D.O., indicated that the Veteran had "extreme degenerative joint disease of his left knee secondary to many years of military service."  Similarly, in correspondence dated in November 2007, Dr. W. indicated that the the Veteran had a "prolonged history of abuse to his knee in the military, service in the ring core with multiple episodes of injury in his knee, both with jumping, running, climbing, and crawling, and these seemed to be a precipitating factor to his symptoms."  Dr. W. further opined to the best degree of medical certainty that "his service in his military was outstanding and had caused him to have this disability and degenerative arthritis of his knee."  Dr. W. submitted correspondence dated in January 2009 reiterating his opinion.

The Veteran was afforded a VA joints examination in June 2009, at which time the examiner diagnosed postoperative status left knee total arthroplasty for degenerative arthritis.  The Veteran stated that he continued to have knee pain since service that gradually increased causing him to see Dr. B. and then Dr. W. in 2007.  The VA examiner stated:

[h]owever, when the veteran saw [Dr. B.], he noted in the medical history a date of injury when symptoms first appeared as being May 31, 2007, and that he was not on the job and he was bowling when he slipped and pain in the left knee started. . . .  There is a magnetic resonance imaging that was done on June 6, 2007, which showed a large joint effusion, tricompartmental degenerative arthritis primarily most marked at the patellofemoral joint with intrasubstance meniscal tears.  Dr. [W.] performed an arthroscopy on June 9, 2007 reporting that there was a normal and intact anterior and posterior cruciate ligament with multiple loose bodies and a complex tear of the lateral meniscus with findings of a grade 3 chondromalacia of the patella and a grade 4 chondromalacia of the medial femoral condyle with multiple loose bodies.  The fact that the anterior cruciate ligament was found to be intact would speak against the observations of examiners in the service medical record . . . which indicated a positive Lachman's test.  Further, there had been an assessment of anterior cruciate ligament deficiency or anterior cruciate ligament tears.  This certainly could not have happened and was not present since the cruciate ligament was found to be intact on June 19, 2007.  Thus, the veteran's military complaints of pain would have had to be due to something other than any pathology to the anterior cruciate ligament.

On November 14, 2007, Dr. [W.] wrote a letter describing that there was medial compartment arthritis and marked degenerative arthritis of the knee with little improvement from the arthroscopy performed and he was recommending a total knee replacement.  Further, Dr. [W.] opined, "To the best degree of medical certainty that his service in the military was outstanding and has caused him to have this disability and degenerative arthritis of the knee."  I would make the comment that this was speculation on the part of Dr. [W.].  Dr. [W.] did not indicate that he had the veteran's service medical record, which discussed his treatments. . . .  Thus, Dr. [W.] gives no basis for how the military service caused the arthritis since there was a negative examination in 1998, negative x-rays, and there was no history of severe trauma from 1998 up until 2007 other than the injury, which the veteran himself stated occurred, which brought him to the doctor on May 31, 2007 of slipping when bowling.  Certainly there was arthritis before 2007 based upon the severity of the x-rays, but Dr. [W.] gives no explanation of how the arthritis developed on x-rays from a normal x-ray in 1998 to severely degenerative knee in 2007.  Thus, without additional rationale I cannot agree with Dr. [W.]'s speculation.

. . . .

From reading the service medical record I would state that is more likely than not that the veteran had patellofemoral pain syndrome while in the military and the crepitus would have been due to some chondromalacia of the patellofemoral joint.  

The fact that he had a normal knee examination in 1998 with no ligament laxity and a normal x-ray does not rule out the fact that he could have had and more likely than not did have patellofemoral pain syndrome due to patellofemoral chondromalacia in the military.  Physical examination 1 year after discharge depending upon his level of activity on that particular day or time, could well have been normal.  The x-rays done in 1998 were only AP and lateral views and did not include axial views of the patella (sunrise views), which may have showed some abnormality, although frequently cartilage changes in the patellofemoral joint do not show up on a routine x-ray.

Certainly the magnetic resonance imaging that was done in 2007 did show severe changes of not only the femoral tibial surface, but also the patellofemoral surface.

Putting all these facts together, I would state that it is more likely than not that the veteran had patellofemoral pain syndrome due to chondromalacia of the patella in the military and that over the passage of years due to the normal progression and natural history of patellofemoral chondromalacia, that condition progressed to degenerative joint disease of the patellofemoral joint.  This was found at arthroscopy and found on magnetic resonance imaging.

However, it would be only speculative on my part to suggest that patellofemoral arthritis was a causative factor of developing arthritis between the femoral and tibial joint.  To add to the speculation, I would state that it is, therefore, less likely that the patellofemoral arthritis specifically led to the femoral tibial arthritis.  It is at least as likely as not that natural aging with stresses placed upon the knee over the course of time the femoral tibial arthritis.  Whether the patellofemoral arthritis aggravated the development of the femoral tibial arthritis is speculative.

Based on the fact that the private medical opinions did not provide a rationale for the opinions provided, and did not have the service treatment records to review, the Board finds that the June 2009 VA examination report warrants more probative weight.  The June 2009 VA examination reviewed the service treatment records, considered the Veteran's statements of continuity of symptomatology, reviewed the post-service medical records and opinions, and found that the Veteran's currently diagnosed degenerative joint disease of the patellofemoral joint was related to his military service. 

Accordingly, entitlement to service connection for the Veteran's currently diagnosed degenerative joint disease of the patellofemoral joint is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  

Service connection for degenerative joint disease of the patellofemoral joint is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


